Citation Nr: 0923510	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected bilateral pes planus (flat 
feet), to include extraschedular consideration.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to August 
1970.

In May 2004, the Veteran testified before a Decision Review 
Officer.  A transcript of the hearing is of record and has 
been reviewed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi, which granted service connection for 
bilateral flat feet and assigned a 10 percent evaluation, 
effective June 25, 2003.

In May 2008, the Board remanded the claim for further 
development and it has since returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's bilateral pes planus is considered mild in 
nature.  There is no evidence of severe pes planus with 
objective evidence of marked deformity, swelling on use of 
the feet, or characteristic callosities.  

2.  The Veteran has not submitted evidence tending to show 
that his service-connected bilateral pes planus requires 
frequent hospitalization, is unusual, or causes marked 
interference with employment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.71a, Diagnostic Code 5276 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim arises from his disagreement with the 
initial disability rating following the grant of service 
connection. Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).
VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records, VA medical evidence, and 
private medical evidence are of record.  The Veteran has been 
medically evaluated in conjunction with his increased rating 
claim.  All identified and available treatment records have 
been secured.  After completion of all development, the RO 
issued a supplemental statement of the case in August 2008 
and afforded the Veteran an additional 60 days within which 
to respond with additional comments or evidence.  In October 
2008, the Veteran's representative indicated that the Veteran 
rests his case and asked that the case be forwarded to the 
Board for completion of the appeal.  The duties to notify and 
assist have been met.


Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2008); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2008).  
If there is a question as to which disability rating to apply 
to the Veteran's disability, the higher disability rating 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).

As noted, the present appeal arises from an initial rating 
decision which established service connection and assigned an 
initial disability rating.  The Board will consider 
entitlement to staged ratings to compensate for times since 
filing the claim when the disability may have been more 
severe than at other times during the course of the claim on 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A VA examiner in May 2004 diagnosed the Veteran with 
bilateral flat feet, in pertinent part, and suggested that 
the Veteran's flat feet pre-existed service and got worse in 
service.  On examination, the Veteran had overall "ruber" 
appearance to his feet with mild diffuse edema.  His feet 
appeared to be in spasm especially his posterior tib tendon, 
anterior tib tendon, and flexor tendons of the digits.  On 
standing, he had flat foot deformity on the left greater than 
the right but at that time, had adduction deformity of both 
forefeet.  

In a March 2005 decision, the Board granted service 
connection for bilateral pes planus based on evidence of flat 
feet during service and thereafter.  In an April 2005 rating 
decision, the RO effectuated such grant, assigning a 10 
percent evaluation, effective June 25, 2003.  

The Veteran is now seeking an initial evaluation in excess of 
10 percent for his service-connected bilateral pes planus.  
He asserts that such disability is worse than contemplated by 
the currently assigned 10 percent evaluation.  The Veteran is 
competent to report symptoms because such actions come to him 
through his senses and, as such, require only personal 
knowledge rather than medical expertise.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As a layperson, however, he is 
not competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Treatment records dated in May 2006 from the VA Medical 
Center in Memphis show that the Veteran was seen in the 
podiatry clinic for complaints of foot pain limiting 
ambulation.  There was evidence of a slightly depressed 
longitudinal arch with excessive foot pronation.  Diagnosis 
was pes planus, in pertinent part.  Other diagnoses not 
service-connected were onychomycosis, peripheral neuropathy, 
and drop foot.    

According to an "Attending Physician's Statement" dated in 
July 2006, the Veteran's neurologist, Dr. Kerby, noted that 
the Veteran has more pain and swelling in his feet which are 
causing gait difficulties, as well as vision and balance 
problems. 

VA podiatry treatment notes dated in 2006 and 2007 reflect 
that the Veteran has been instructed by the physical therapy 
department to use a rolling walker for assistance with gait.  
The remaining treatment notes show continued complaints of 
foot pain and limited ambulation.

In response to the May 2008 remand, the Veteran underwent an 
additional VA examination of the feet in July 2008  He had 
diffused tenderness to palpation and mild swelling throughout 
the foot  There was no one specific place that was more 
tender than the other.  He also had decreased sensation to 
light touch and with mono filament testing.  The examiner 
noted that the Veteran has a mild pes planus deformity which 
is passively correctable.  There was mild pain with 
manipulation of the feet.  He has normal alignment of the 
Achilles tendon and calcaneus when standing.  He had no 
obvious callosities or evidence of abnormal weight bearing.  
The Veteran had an antalgic gait.  X-rays of the feet taken 
in conjunction with the examination showed evidence of very 
mild pes planus deformity with first MTP dorsal osteophyte.  
Assessment was peripheral neuropathy of the feet, mild pes 
planus deformity of the feet, and hallux rigidus of the feet.

The Veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2008).  Pursuant to that code, a 
10 percent rating is warranted for moderate pes planus, 
manifested by the weight-bearing line over or medial to great 
toe, inward bowing of the tendo Achilles, and pain on 
manipulation and use of the feet.  A 30 percent evaluation is 
warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Based upon the evidence, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for 
bilateral pes planus.  Significantly, there is no evidence of 
severe pes planus manifested by marked deformity, and 
characteristic callosities.  In fact, the July 2008 VA 
examiner indicated that the Veteran is shown to have only a 
mild pes planus deformity, bilaterally.  The Board 
acknowledges the diffuse tenderness to palpation of the feet, 
mild pain on motion, and mild swelling of the feet shown on 
July 2008 VA examination.  Notwithstanding, the July 2008 VA 
examiner emphasized that while the Veteran has those symptoms 
and has been diagnosed with pes planus, hallux rigidus, and 
peripheral neuropathy of the feet, the main cause of his 
complaints is the neuropathy, a disability that is not 
service-connected.  The examiner further noted that while the 
Veteran has generalized complaints throughout the feet, his 
feet are actually flexible.  Moreover, there is no evidence 
of callosities or of abnormal weight bearing.  

As noted, the Veteran is competent to report his symptoms, 
however he is not competent to render a medical diagnosis.  
See Espiritu, supra.  In this case, competent evidence 
concerning the nature and extent of his pes planus has been 
provided by medical personnel who have examined him during 
the current appeal and who have rendered pertinent opinions 
in conjunction with the evaluations.  The medical findings 
(as provided in these examination reports) directly address 
the criteria under which this service-connected disability is 
evaluated.  As such, the Board finds these records to be more 
probative than the subjective evidence of complaints of 
increased symptomatology.

Based on the foregoing, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted in this 
case.  The evidence reflects that his symptoms have remained 
constant throughout the course of the period on appeal and, 
as such, staged ratings are not warranted.  See Hart, supra.

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Moreover, the Board does not find that referral for 
extraschedular consideration under the provisions of 38 
C.F.R. § 3.321(b)(1) is warranted for any time during the 
current appeal.  That provision provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.

A thorough review of the claims folder does not show that the 
Veteran's bilateral pes planus required hospitalization or 
resulted in marked interference with employment at any time 
during the current appeal.  Although the Veteran submitted 
private medical evidence dated in July 2006 from Dr. Kerby 
showing that the Veteran has gait difficulties that prevent 
him from working, that evidence also shows a diagnosis of 
peripheral neuropathy which appears to be the primary cause 
of the Veteran's gait/ambulation problems, as noted by the 
July 2008 VA examiner.  

38 C.F.R. § 4.1 stipulates that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  Factors such as requiring periodic medical 
attention are clearly contemplated in the Schedule and 
provided for in the ratings assigned therein.

What the evidence does not show is that, at any time during 
the current appeal, did the Veteran's bilateral pes planus 
results in unusual disability or impairment that rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate at any time during the 
current appeal.  Thus, consideration of the provisions set 
forth at 38 C.F.R. § 3.321(b)(1) is not warranted for this 
disability for any portion of the rating period on appeal.

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). In this case, the Board finds no provision 
upon which to assign a higher evaluation for bilateral pes 
planus.  Thus, the preponderance of the evidence is against 
the Veteran's increased rating claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected bilateral pes planus, to 
include extraschedular consideration, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


